Citation Nr: 1636482	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-17 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was caused by in-service noise exposure.  The evidence of record reveals that the Veteran's military occupational specialty was aerographer.  Generally, VA considers this to be an occupation that results in a low risk of exposure to hazardous noise.  Nevertheless, the Veteran asserts that his duties were performed in "a room full of screeching radios" and that he was also exposed to noise from aircraft engines.  

The Veteran reported that he has not undergone any medical treatment for his claimed hearing loss.  He was afforded a VA examination in October 2010.  The report of that examination shows that the Veteran is diagnosed with right ear hearing loss which meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385 (2015), but that he is not diagnosed with left ear hearing loss which meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385.  

The October 2010 VA examiner opined that the right ear hearing loss is not caused by or a result of military acoustic trauma.  The examiner reasoned that there is no evidence of hearing loss in service and the 1965 separation examination audiogram was normal.  The examiner further indicated that there is no literature to support a delay of that many years of noise-induced hearing loss. 

Initially, the Board notes that the Veteran's separation examination is dated in September 1967, not 1965.  Moreover, it is unclear if the audiogram performed at separation shows results in ISO units or ASA units.  It is generally accepted that service department audiograms dated October 31, 1967 may report data using ASA units.  In this case, the following results were reported at separation.  



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-5
-5
LEFT
15
0
-5
-5
0

If the above results were in ASA units, the following would be the results after converting to ISO (ANSI) units.  



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
0
LEFT
30
10
5
5
5

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, if the separation audiogram does in fact represent ASA units, the Veteran may have had some hearing loss at separation.  An additional medical opinion is necessary to resolve this matter.  

The Board further notes that in a June 2011 statement from the Veteran, he cites to several studies that he claims support the theory of delayed onset hearing loss.  The studies are the same studies the VA examiner cited to in October 2010 when offering an opinion on the Veteran's tinnitus.  The examiner should comment on the Veteran's assertion that these studies support the proposition that hearing loss can be either sudden or take time depending on the cause of the hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any current bilateral hearing loss.  The claim file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should address the following: 

(a) Does the Veteran have current hearing loss?
(b) Is it clear whether ASA or ISO units were used to report the audiogram findings at the Veteran's separation from service in September 1967?  If it is not clear if ASA or ISO units were used at separation, please assume ASA units were used.  
(c) If hearing loss is diagnosed in either or both ears, is it at least as likely as not (50 percent probability or greater) that the current hearing loss arose during service or is otherwise related to service?  

The examiner must specifically address the Veteran's June 2011 statement indicating that there are several studies (which are cited in the statement) that support the theory of delayed onset noise induced hearing loss, as well as his July and August 2010 statements that he had hearing loss in/since service.

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

2.  After the development requested is completed, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran a supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




